Citation Nr: 0335486	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  02-17 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUE

Entitlement to service connection for type I diabetes 
mellitus.  


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The veteran had active military service from July 1964 to 
July 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2001 rating decision of the 
Minneapolis, Minnesota, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied service 
connection for type I diabetes mellitus.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
The VCAA includes an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the claimant is expected to obtain and submit, and 
which evidence will be retrieved by VA.  See 38 U.S.C.A. § 
5103(a) and (b) (West 2002).  Recent decisions by the Court 
have mandated that VA ensure strict compliance with the 
provisions of the VCAA.  See, e.g., Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

This matter arises from an appeal filed by the veteran to a 
decision dated in September 2001.  In a January 2001 letter 
to the veteran, the RO informed him of the recent enactment 
of the VCAA.  He was also informed that he needed to submit 
new and material evidence to reopen his claim because it had 
previously been denied.  However, a review of the file 
reveals that service connection for diabetes mellitus had not 
previously been denied.  His claim for nonservice-connected 
pension benefits had been denied.  Accordingly, the veteran 
has not received the appropriate notification regarding the 
evidence necessary to substantiate his claim for service 
connection.  Additionally, he has not been specifically 
advised with regard to which portion of the evidence or 
information necessary to substantiate the veteran's claim is 
to be provided by the veteran, and which portion the 
Secretary will attempt to obtain on his behalf.  See 
38 U.S.C.A. § 5103(a) and (b) (West 2002).  Consequently, the 
Board finds that a remand is required for compliance with the 
VCAA.  

Furthermore, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit 
concluded that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCAA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
Therefore, since this case is being remanded for additional 
development, the RO must take this opportunity to inform the 
veteran that a full year is allowed to respond to a VCAA 
notice.  

Accordingly, this case is REMANDED for the following 
development:

1.  The claims file should be reviewed to 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
the recent decisions in Quartuccio v. 
Principi, and Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), and any other 
applicable legal precedent.  In 
particular, the veteran should be advised 
in writing of his rights and obligations 
under the VCAA with respect to the 
specific issue on appeal.  

2.  Upon completion of the above, and any 
development as may be subsequently 
indicated by any response received from 
the veteran as a result of actions taken 
herein, the claim for service connection 
for diabetes mellitus should be re-
adjudicated.  If the determination 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded the applicable time to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified; however, he has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment .  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


